On the ultimate question whether the order brought up should be reversed, the court is equally divided in opinion, and for want of a majority for reversal it will be affirmed.
At the request of the judges the following questions are ordered to be voted upon separately:
1. Is Joint Resolution No. 13, taken as a whole, a valid exercise of legislative power, even if some one or more of the inquiries suggested therein may be unlawful?
2. Was the subpoena lawfully issued, and did it lawfully require Mayor Hague's attendance before the committee notwithstanding the assumed inclusion therein of illegal requirements for the production of documents?
3. Was it lawful to order a warrant for the arrest of Mayor Hague and to bring him before the legislature?
4. Was the warrant in this case, if otherwise valid, vitiated by lack of a seal?
5. Does the warrant, commanding the arrest of said Hague, and that he be brought before the bar of the senate and assembly "to answer as and for a contempt in refusing to obey the said subpoena" by its language contemplate penal action against said Hague on account of such alleged contempt? *Page 370 
6. If so, was it within the power of the senate and general assembly to inflict such punishment?
7. Was it competent for the legislature to direct the arrest of said Hague under conditions which might involve his imprisonment until some later day (in this case six days later) before he could be brought before that body in session?
8. Shall the decree be reversed?
Question No. 1 —
Yes — THE CHIEF-JUSTICE, TRENCHARD, PARKER, KALISCH, BLACK, CAMPBELL, LLOYD, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, JJ. 12.
No — None.
Question No. 2 —
Yes — THE CHIEF-JUSTICE, TRENCHARD, PARKER, KALISCH, BLACK, CAMPBELL, LLOYD, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, JJ. 12.
No — None.
Question No. 3 —
Yes — THE CHIEF-JUSTICE, TRENCHARD, PARKER, KALISCH, BLACK, CAMPBELL, LLOYD, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, JJ. 12.
No — None.
Question No. 4 —
Yes — None.
No — THE CHIEF-JUSTICE, TRENCHARD, PARKER, KALISCH, BLACK, CAMPBELL, LLOYD, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, JJ. 12. *Page 371 
Question No. 5 —
Yes — THE CHIEF-JUSTICE, TRENCHARD, PARKER, KALISCH, BLACK, CAMPBELL, LLOYD, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, JJ. 12.
No — None.
Question No. 6 —
Yes — THE CHIEF-JUSTICE, TRENCHARD, KALISCH, BLACK, LLOYD, WHITE, JJ. 6.
No — PARKER, CAMPBELL, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, JJ. 6.
Question No. 7 —
Yes — THE CHIEF-JUSTICE, TRENCHARD, KALISCH, BLACK, LLOYD, WHITE, JJ. 6.
No — PARKER, CAMPBELL, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, JJ. 6.
Question No. 8 —
Yes — THE CHIEF-JUSTICE, TRENCHARD, KALISCH, BLACK, LLOYD, WHITE, JJ. 6.
No — PARKER, CAMPBELL, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, JJ. 6. *Page 372